FILED
                            NOT FOR PUBLICATION                             JUN 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IMELDA HAIDY UMBAS,                              No. 07-74927

              Petitioner,                        Agency No. A078-442-428

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2012
                              Pasadena, California

Before: B. FLETCHER and WARDLAW, Circuit Judges, and MENDEZ, District
Judge.**

       Imelda Haidy Umbas, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ denial of her motion to remand to the

Immigration Judge based on ineffective assistance of counsel. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John A. Mendez, District Judge, United States District
Court for the Eastern District of California, sitting by designation.
jurisdiction under 8 U.S.C. § 1252. We review the denial of the motion to remand

for abuse of discretion. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.

2004). We review the administrative findings of fact regarding counsel’s

performance for substantial evidence. Monjaraz-Munoz v. INS, 327 F.3d 892, 895

(9th Cir. 2003). We deny the petition for review and the request to remand.

      Even assuming the performance of Umbas’s multiple attorneys was

deficient, she has not shown prejudice. “Prejudice is found when the performance

of counsel was so inadequate that it may have affected the outcome of the

proceedings.” Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir. 1999). Umbas has

failed to demonstrate how her counsel’s performance affected the outcome of her

case. While Umbas could have better presented her case, the record does not

support a conclusion that she would otherwise have been entitled to relief.

      PETITION DENIED